Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION 
This office action is in response to a communication received 1/19/2021, which amends claims 1-2, 4-6, 8-9, 11-13. 15-16 and 18-20, amends Fig. 14 of the drawings, cancels claims 3, 10 and 17, and is hereby acknowledged.
Claims 1-2, 4-9, 11-16 and 18-20 have been examined and are rejected.

Claim Objections
Claims 1, 8 and 15 are objected to for the following informalities:
Each of claims 1, 8 and 15 recites “causing the second screen, for updating the reference information corresponding to the change target information selected through the third screen, to be displayed.” However, this is the first time the phrase “second screen” is referred to. Accordingly, each of these limitations “causing a second screen, for updating the reference information corresponding to the change target information selected through the third screen, to be displayed.”
Further clarification and/or corrections are requested.

Claim Rejections - 35 USC § 112
The rejection of claims 1-7 and 13-14 under 35 U.S.C. 112(b) is hereby withdrawn in view of the claim amendments.
The following is a quotation of 35 U.S.C. 112(b):


Claims 1-2, 4-9, 11-16 and 18-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Each of claims 1, 8 and 15 recites “causing a third screen, on which a dialog history corresponding to the item selected through the first screen is rendered, to be displayed, the dialog history including multiple sets of an inquiry having been received from the first terminal device and a message corresponding to the inquiry, the message having been transmitted from the information processing apparatus; receiving, through the third screen, an operation of selecting change target information from among the multiple sets of the inquiry and the message rendered on the third screen.”
During an interview held between the examiner and Herman Paris, the applicant, on 3/15/2021, the examiner pointed out that the above limitations refer to the scenario when after a user selects an item in the history information, a third screen is displayed on which a dialog history corresponding to the item selected through the first screen is rendered. While the history information can comprise multiple sets of an inquiry and a message, the third screen corresponds to an item selected from the history information, which therefore cannot comprise multiple sets of an inquiry and a message. After the applicant consulted with the inventors, the applicant confirmed that by “multiple sets of an inquiry and a message,” the inventors really meant “multiple sets of interactions between the terminal and the information processing apparatus.”
causing a third screen, on which a dialog history corresponding to the item selected through the first screen is rendered, to be displayed, the dialog history including multiple  interactions, each comprising a user input  having been received from the first terminal device and a message corresponding to the user input , the message having been transmitted from the information processing apparatus; receiving, through the third screen, an operation of selecting change target information from among the multiple sets of the user input and the message rendered on the third screen.”
Accordingly, claims 1, 8 and 15, as well as their dependent claims 2, 4-7, 9, 11-14, 16 and 18-20, are rejected under 35 U.S.C. 112(b).
Further clarifications and/or corrections are requested.
Response to Arguments
On pg. 15 of the Reply, the applicant’s arguments that ‘claim 1 is amended to recite "causing a third screen, on which a dialog history corresponding to the item selected through the first screen is rendered, to be displayed, the dialog history including multiple sets of an inquiry having been received from the first terminal device and a message corresponding to the inquiry, the message having been transmitted from the information processing apparatus". That is, claim 1 as amended recites that multiple sets of an inquiry and a message corresponding to the inquiry are displayed. Although Jain describes at paragraph [0368] "the connection server (277) is configured to record the question and answer session", Jain does not teach or suggest displaying multiple sets of an inquiry and a message corresponding to the inquiry. Wyss does not also teach displaying multiple sets of an inquiry and a message corresponding to the inquiry.
Therefore, because at least the feature of "causing a third screen, on which a dialog history corresponding to the item selected through the first screen is rendered, to be displayed, the dialog history including multiple sets of an inquiry having been received from the first terminal device and a message ’ have been fully considered and are persuasive. Upon further consideration, a new ground(s) of rejection is made in view of Wilding (US 20140195492 A1) further in view of Examiner’s Official Notice.
Pleasse see the Claim Rejections section below for details.

Claim Rejections - 35 USC§ 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wyss et al. (US 20020026435 A1) in view of Wilding (US 20140195492 A1) further in view of Examiner’s Official Notice.
As for claim 1, Wyss teaches:
An information processing apparatus ([Fig. 1, a knowledge-base/FAQ system 102]) communicable with a first terminal device ([Fig. 1, a client computers 120]), the information processing apparatus being configured to transmit a message in response to receiving an inquiry (The system includes a database formatted with a number of question-answer sets. The sets each include a question field and a corresponding answer field. A matcher is operatively coupled to the database. The matcher produces a query result in response to the question from the client computer: see [0014].
A client communicates with the knowledge-base system 102 by using a client computer 120. Clients receive answers to their questions by submitting the questions to the knowledge-base system 102 with the client computers 120: see [0050]);
the information processing apparatus comprising a hardware processor and a hardware memory storing a computer program causing the hardware processor to execute a process including (FIG. 1 depicts a communication system 100 that includes a knowledge-base system 102 (FAQ system), which includes a processor 104 for processing information: see [0046].
The database 108 can be a database program that is stored in a memory (together with other programs) associated with processor 104 and/or matcher 106: see [0047]):
retrieving reference information including at least one set of a question item and a response corresponding to the question item, the reference information being referenced when responding to an inquiry received from the first terminal device (Individual questions asked by customers are tracked by the system 102 and stored ; 
retrieving history information including inquiries received from the first terminal device and messages that are transmitted or received with respect to the received inquiries (A view query screen is used by an administrator to retrieve (and view) past queries by a client: see [0095]); and
updating the reference information using the history information, the updating including causing a first screen, on which information in the history information is rendered, to be displayed (A view query screen is used by an administrator to (retrieve and) view past queries by a client: see [0095]);
Wyss however does not explicitly teach:
(updating the reference information using the history information, the updating including causing a first screen, on which information in the history information is rendered, to be displayed;) receiving, through the first screen, a selection operation of selecting an item in the history information from the first screen;
causing .
receiving, through the 
In a similar field of endeavor, Wilding teaches:
(updating the reference information using the history information, the updating including causing a first screen, on which information in the history information is rendered, to be displayed) (According to the described embodiments, the LSM database 255 contains stored records 256 and operates by recording committed transactions into the LSM database logs 257: see [0055]. A record update 223 transaction is written into the logs 257 of the LSM databases 255 when committed: see [0056]. 
Using the logs, the historical record viewer 402 presents user a user with a display showing all transactions: see [0084].
receiving a selection of an item in the history information; causing a dialog history corresponding to the item selected to be rendered, to be displayed, the dialog history including multiple interactions, each comprising a user input having been received from the first terminal device and a message corresponding to the user input, the message having been transmitted from the information processing apparatus; receiving an operation of selecting change target information from among the multiple sets of the user input and the message rendered on the screen (Presented or depicted to the mobile display 405 is the historical record viewer 402 in which the various changed records 425 are depicted to a user via the display from which a user can select one of the changed records 425 from the historical record viewer 402. and then modify the selected changed record. For instance, the user can change the values of the selected changed record at the record editor 484, commit edits entered to the record editor 484, cancel, or select from various other options appropriate for the UI. At element 481 the user can also select the option to preview how the proposed changes impact other records, to undo insert or to commit edits (i.e., corresponding to multiple sets of interactions between the user and the system): see [0080, Fig. 4]); and
receiving, through the  (the user can change the values of the selected changed record, commit edits entered to the record editor 484, cancel, or select from various other options appropriate for the UI (thus causing changes to be directly reflected on the screen): see [0080, Fig. 4]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Wilding for updating the reference information using the history information, the updating including causing a first screen, on which information in the history information is rendered, to be displayed, receiving a selection of an item in the history information; causing a dialog history corresponding to the item selected to be rendered, to be displayed, the dialog history including multiple interactions, each comprising a user input having been received from the first terminal device and a message corresponding to the user input, the message having been transmitted from the information processing apparatus; receiving an operation of selecting change target information from among the multiple sets of the user input and the message rendered on the screen, and receiving, through the screen, an updating operation for updating the reference information corresponding to the selected change target information. The teachings of Wilding, when implemented in the Wyss system, will enable updating the reference information using the history information, the updating including causing a first screen, on which information in the history information is rendered, to be displayed;) receiving, through the first screen, a 

Referring to Fig. 4, it shows that Wilding uses the same screen for displaying a dialog history corresponding to an item selected in the history information, and for receiving an updating operation for updating the reference information corresponding to the selected change target information, as opposed to the claims requiring a third screen for displaying the dialog history information corresponding to an item selected in the history information, and a second screen to receive an updating operation for updating the reference information corresponding to the selected change target information.

causing a third screen(, on which a dialog history corresponding to the item selected through the first screen is rendered, to be displayed);
causing a second screen, for updating the reference information corresponding to the change target information selected through the third screen, to be displayed; and
receiving, through the second screen, an updating operation for updating the reference information (corresponding to the selected change target information).
Examiner takes Official Notice that based on Friedlander’s teachings, instead of using the same screen for displaying all information, providing two additional screens - one for displaying a dialog history corresponding to an item selected in the history information, and the other for receiving an updating operation for updating the reference information corresponding to the selected change target information. “In certain older cases, Official Notice has been taken of a fact that is asserted to be “common knowledge” without specific reliance on documentary evidence where the fact noticed was readily verifiable, such as when other references of record supported the noticed fact, or where there was nothing of record to contradict it”. See MPEP § 2444.03.
It would have been obvious to utilize the teachings of Examiner’s Official Notice for providing two additional screens, one for displaying a dialog history corresponding to an item selected in the history information, and the other for receiving an updating operation for updating the reference information corresponding to the selected change target information. The teachings of Examiner’s Official Notice, when implemented in the Wyss/Wilding system, will enable causing a third screen, on which a dialog history corresponding to the item selected through the first screen is rendered, to be displayed, causing a second screen, for updating the reference information corresponding to the .. One of ordinary skill in the art would be motivated to utilize the teachings of Examiner’s Official Notice in the Wyss/Wilding system in order to use separate screens to provide different information so as to provide a more friendly user interface.
Therefore Wyss, Wilding and Examiner’s Official Notice together teach claim 1.

As for claim 8, since it contains similar limitations as in claim 1, the same rationale is used where applicable, and therefore Wyss, Wilding and Examiner’s Official Notice together also teach claim 8.

As for claim 15, since it contains similar limitations as in claim 1, the same rationale is used where applicable, and therefore Wyss, Wilding and Examiner’s Official Notice together also teach claim 15.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wyss in view of Wilding and Examiner’s Official further in view of Wood (US 20070287471 A1).
As for claim 2, it has been shown that Wyss, Wilding and Examiner’s Official Notice together teach claim 1.
As shown in the above, Wyss, Wilding and Examiner’s Official Notice together teach displaying first screen information on the first screen, displaying third screen 
Wyss, Wilding and Examiner’s Official Notice together however do not explicitly teach:
transmitting, to a second terminal device, first screen information for displaying the first screen, in order to cause the first screen to be displayed on the second terminal device; transmitting, to the second terminal device, third screen information for displaying the third screen, in order to cause the third screen to be displayed on the second terminal device; and transmitting, to the second terminal device, second screen information for displaying the second screen, in order to cause the second screen to be displayed on the second terminal device; wherein the receiving of the operation of selecting the change target information includes receiving, from the second terminal device, information indicating the change target information selected through the third screen displayed on the second terminal device, and the receiving of the updating operation for updating the reference information includes receiving, from the second terminal device, information indicating the updating operation for updating the reference information instructed through the second screen displayed on the second terminal device.
In a similar field of endeavor, Wood teaches:
redirecting input/output data of an application running on a terminal to another one of the terminals (A user may begin using an application on, for example, the PC terminal 106, and may then port (transfer/copy) that application .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Wood for redirecting input/output data to another one of the terminals . The teachings of Wood, when implemented in the Wyss/Wilding/Examiner’s Official Notice system, will enable transmitting, to a second terminal device, first screen information for displaying the first screen, in order to cause the first screen to be displayed on the second terminal device; transmitting, to the second terminal device, third screen information for displaying the third screen, in order to cause the third screen to be displayed on the second terminal device; and transmitting, to the second terminal device, second screen information for displaying the second screen, in order to cause the second screen to be displayed on the second terminal device; wherein the receiving of the operation of selecting the change target information includes receiving, from the second terminal device, information indicating the change target information selected through the third screen displayed on the second terminal device, and the receiving of the updating operation for updating the reference information includes receiving, from the second terminal device, information indicating the updating operation for updating the reference information instructed through the second screen displayed on the second terminal device. One of ordinary skill in the art would be motivated to utilize the teachings of Wood in the Wyss/Wilding/Examiner’s Official Notice system in order to establish a collaborative domain among a plurality of communication terminals: see Wood [Abstract].


As for claim 9, since it depends on claim 8 and contains similar limitations as in claim 2, the same rationale is used where applicable, and therefore Wyss, Wilding, Examiner’s Official Notice and Wood together also teach claim 9.

As for claim 16, since it depends on claim 15 and contains similar limitations as in claim 2, the same rationale is used where applicable, and therefore Wyss, Wilding, Examiner’s Official Notice and Wood together also teach claim 16.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wyss in view of Wilding and Examiner’s Official further in view of Treadgold et al. (US 7231343 B1).
As for claim 4, it has been shown that Wyss, Wilding and Examiner’s Official Notice together teach claim 1.
As shown in the above, Wyss teaches retrieving history inquiry information, based on to update reference information. 
Additionally, Wyss teaches:
receiving, through the fourth screen, updated information; and (The administrator can select and edit (i.e., retrieve and display) a Q/A entry using an edit entry screen 500 as shown in FIG. 5. The edit entry screen 500 includes options tabs 502 that are used to organize the different input fields. The , 
updating the information in the reference information, with the updated information (Once the desired changes to a Q/A entry are made, submit changes button 508 of screen 500 is selected to enter the changes into the database 108: see [0070]).
Wyss, Wilding and Examiner’s Official Notice together however do not explicitly teach:
receiving, through the third screen, an instruction to update the synonym, causing a fourth screen for updating the synonym to be displayed, receiving, through the fourth screen, information of an updated synonym of the synonym, and updating the information of the synonym in the reference information, with the updated synonym; 
In a similar field of endeavor, Treadgold teaches:
invoking a feature to define a synonym from a screen, defining a synonym, and adding it to the synonyms database from another screen (A functionality is included to recognize when the user input invokes a feature to define a synonym (from a first screen), defines a synonym, and to add it to the synonyms database (from a second screen): see [Col 8, L6-8]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Treadgold for invoking a 
Therefore Wyss, Wilding, Examiner’s Official Notice,and Treadgold together teach claim 4.

As for claim 11, since it depends on claim 8 and contains similar limitations as in claim 4, the same rationale is used where applicable, and therefore Wyss, Wilding, Examiner’s Official Notice and Treadgold together also teach claim 11.

As for claim 18, since it depends on claim 15 and contains similar limitations as in claim 4, the same rationale is used where applicable, and therefore Wyss, Wilding, Examiner’s Official Notice and Treadgold together also teach claim 18.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wyss in view of Wilding and Examiner’s Official further in view of Starkie et al. (US 20060203980 A1).
As for claim 5, it has been shown that Wyss, Wilding and Examiner’s Official Notice together teach claim 1.
As shown in the above, Wyss teaches updating the reference information using the history information. 
Additionally, Wyss teaches:
receiving an updated operation of the selected information through the screen (The administrator can select and edit (i.e., retrieve and display) a Q/A entry using an edit entry screen 500 as shown in FIG. 5. The edit entry screen 500 includes options tabs 502 that are used to organize the different input fields. The edit entry screen 500 further includes an edit mark-up language button 504 and an edit plain text button 506. If the edit mark-up language button 504 is selected, the tags for the question 210 and answer 224 fields are displayed. If the edit plain text 502 button is selected, then only the text of the question 210 and answer 224 are displayed, via which the desired changes to the Q/A entry can be made: see [0070]), and
updating the information in the reference information (Once the desired changes to a Q/A entry are made, submit changes button 508 of screen 500 is selected to enter the changes into the database 108: see [0070]).
Wyss, Wilding and Examiner’s Official Notice together however do not explicitly teach:
the reference information further includes scenario information representing a scenario for outputting the response in response to the received inquiry;
receiving selection of the scenario information to be updated through the third screen, causing a fifth screen for updating the selected scenario information to be displayed, receiving an update operation of the selected scenario information through the fifth screen, and updating the scenario information in the reference information. 
In a similar field of endeavor, Starkie teaches A development system, including a scenario generator for generating a plurality of sample interactions representative of interactions between a dialog system and a user of said dialog system on the basis of definition data for said dialog system, and including a scenario editor for modifying said sample interactions: see [Claim 28, 31].
Additionally, Starkie teaches:
generating/modifying scenarios and storing the interaction in the system (The application wizard 202 invokes the scenario generator 206 to generate/modifying scenarios and stores the scenario in the form of an example interaction 234: see [0037, Claim 31, Fig. 2, Example Interaction 234]).
receiving selection of the scenario information to be updated, causing another screen for updating the selected scenario information to be displayed, receiving, through the screen, information of an updated synonym of the synonym, and updating the information of the synonym in the system, with the updated synonym (As shown in FIG. 6, the scenario editor 210 provides an "Add question and answer" button 610 that enables the developer to add one or more questions and answers to the dialog at step 410. To add a question and answer, the developer first must select an entry in the example interaction 234 (as indicated by the .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Starkie for generating/modifying scenarios and storing the interaction in the system, receiving selection of the scenario information to be updated, causing another screen for updating the selected scenario information to be displayed, receiving, through the screen, information of an updated synonym of the synonym, and updating the information of the synonym in the system, with the updated synonym. The teachings of Starkie, when implemented in the Wyss/Wilding/Examiner’s Official Notice system, will enable the reference information further includes scenario information representing a scenario for outputting the response in response to the received inquiry, receiving selection of the scenario information to be updated through the third screen, causing a fifth screen for updating the selected scenario information to be displayed, receiving an update operation of the selected scenario information through the fifth screen, and updating the scenario information in the reference information. One of ordinary skill in the art would be motivated to utilize the teachings of Starkie in the Wyss/Wilding/Examiner’s Official Notice system in order to provide a development system, including a scenario generator for generating a plurality of sample interactions representative of interactions 
Therefore Wyss, Wilding, Examiner’s Official Notice and Starkie together teach claim 5.

As for claim 12, since it depends on claim 8 and contains similar limitations as in claim 5, the same rationale is used where applicable, and therefore Wyss, Wilding, Examiner’s Official Notice and Starkie together also teach claim 12.

As for claim 19, since it depends on claim 15 and contains similar limitations as in claim 5, the same rationale is used where applicable, and therefore Wyss, Wilding, Examiner’s Official Notice and Starkie together also teach claim 19.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wyss in view of Wilding and Examiner’s Official further in view of Wohlwend et al. (US 20180158085 A1).
As for claim 6, it has been shown that Wyss, Wilding and Examiner’s Official Notice together teach claim 1.
Wyss, Wilding and Examiner’s Official Notice together however do not explicitly teach:
receiving evaluation of the response transmitted in response to the received inquiry; causing a sixth screen, on which a result of the evaluation received 
In a similar field of endeavor, Wohlwend teaches:
receiving evaluation of the response transmitted in response to the received inquiry; causing a screen, on which a result of the evaluation received (a number of radio buttons are provided for the user to select and provide as feedback); wherein the reference information corresponding to the result of the evaluation is displayed (storing a report on the customer experience feedback responses into the system), in response to receiving the selection of the result of the evaluation; wherein the reference information corresponding to the result of the evaluation is displayed, in response to receiving the selection of the result of the evaluation (After entry of the answers to the questions by the customer, the systems conduct real-time automated filtering and evaluation of feedback entered by the customer: see [0125].
The survey questions 370 is shown on screen FIG. 3D, wherein a number of radio buttons are provided for the user to select and provide as feedback: see [0124, Fig. 3D].
the customer experience feedback response from said survey request can be reported (displayed) and stored: see [Claim 11].
The present invention supports the entry of customer experience feedback into the system: see [Abstract]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Wohlwend for receiving evaluation of the response transmitted in response to the received inquiry, causing a 
Therefore Wyss, Wilding, Examiner’s Official Notice and Wohlwend together teach claim 6.

As for claim 13, since it depends on claim 8 and contains similar limitations as in claim 6, the same rationale is used where applicable, and therefore Wyss, Wilding, Examiner’s Official Notice and Wohlwend together also teach claim 13.

As for claim 20, since it depends on claim 15 and contains similar limitations as in claim 6, the same rationale is used where applicable, and therefore Wyss, Wilding, Examiner’s Official Notice and Wohlwend together also teach claim 20.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wyss in view of Wilding, Examiner’s Official Notice and Wohlwend further in view of YASUOKA et al. (US 20190272769 A1).
As for claim 7, it has been shown that Wyss, Wilding, Examiner’s Official Notice and Wohlwend together teach claim 6.
Wyss, Wilding, Examiner’s Official Notice and Wohlwend together however do not explicitly teach:
wherein, on the sixth screen, the result of the evaluation before the update of the reference information and after the update of the reference information is rendered.
In a similar field of endeavor, YASUOKA teaches an information processing device includes: a presenter that presents evaluation criteria which indicate multiple evaluation viewpoints for evaluating an answer: see [Abstract].
Additionally, YASUOKA teaches:
displaying the allocation score  before and after the update of the evaluation criteria table (the evaluation criteria or the allocation score has changed is clearly displayed before and after the update of the evaluation criteria table 600: see [0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of YASUOKA for  in the Wyss/Wilding/Examiner’s Official Notice/Wohlwend system in order to provide an information processing device that includes a presenter that presents evaluation criteria which indicate multiple evaluation viewpoints for evaluating an answer: see YASUOKA [Abstract].
Therefore Wyss, Wilding, Examiner’s Official Notice, Wohlwend and YASUOKA together teach claim 7.

As for claim 14, since it depends on claim 13 and contains similar limitations as in claim 7, the same rationale is used where applicable, and therefore Wyss, Wilding, Examiner’s Official Notice, Wohlwend and YASUOKA together also teach claim 14.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEN-LIANG HUANG whose telephone number is (571)272-4883.  The examiner can normally be reached on Monday - Thursday, 7:30AM - 5:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/C. H./
Examiner, Art Unit 2458


/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458